Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.

 DETAILED ACTION
Claims 1-2, 4-6, 8, 10, 12, 18-19, 21-23, 25, 27, 29, 35-39, 41 and 43 are pending  and are  under consideration in the instant office action.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/09/2021 and 06/03/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	his application claims priority to U.S. Provisional Patent Application No. 62/959,326, filed  on January 10, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6,  18-19, 21-23, 25,  35,  37-39, 41 and 43 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Vaughn et al,(US 2017/0348270 A1 Referenced in IDS dated 03/09/2021 (hereinafter "Vaughn").
Regarding claims 1-2 and 4, Vaughn teaches a pharmaceutical composition (abstract, "Described herein are pharmaceutical compositions  comprising one or more fumarate esters... In particular, oral pharmaceutical compositions...") comprising: about 85 mg to about 100 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle, wherein administration to a subject provides an effective dosage for the treatment of multiple sclerosis or psoriasis with a lower incidence of  gastrointestinal side effects as compared to a 120 mg dose of dimethyl! fumarate (abstract, "... compositions and methods for treating multiple sclerosis subjects with the compositions. In particular, oral pharmaceutical compositions..."; para [0009], "In one aspect, the fumarate ester comprises dimethyl fumarate, monomethyl fumarate, a pro-drug of monomethyl fumarate, or a combination thereof... Another embodiment described herein is a pharmaceutical dosage form comprising a soft capsule and bout 85 mg to about 100 mg of one or more fumarate esters in an immediate releasing single-phase non-aqueous liquid vehicle..."; Banner teaches said composition and amount and therefore is reasonably understood the 85 mg to about 100 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle is capable of providing a lower incidence of gastrointestinal side effects as compared to a 120 mg dose of dimethyl fumarate), or (b) about 170 mg to about 200 mg of monomethy! fumarate in an immediate releasing single-phase non-aqueous liquid vehicle, wherein administration to a subject provides an effective dosage for the treatment of multiple sclerosis or psoriasis with a lower incidence of gastrointestinal side effects as compared to a 240 mg dose of dimethyl fumarate (abstract, "... compositions and methods for treating multiple sclerosis subjects with the compositions. In particular, oral pharmaceutical compositions..."; para [0015], "Another embodiment described herein is a method for treating or reducing symptoms of multiple sclerosis in a subject comprising administering to a subject in need thereof about 170 mg to about 200 mg of dimethyl fumarate or monomethy! fumarate in an immediate releasing single-phase non- aqueous liquid vehicle..."; Banner teaches said composition and amount and therefore is reasonably understood the 170 mg to about 200 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle is capable of providing a lower incidence of gastrointestinal side effects as compared to a 240 mg dose of dimethyl fumarate). Vaughn teaches the composition of claim 1(b), wherein a single unit comprising about 170 mg to about 200 mg of monomethyl fumarate is administered at each dosage (para [0015], "Another embodiment described herein is a method for treating or reducing symptoms of multiple sclerosis in a subject comprising administering to a subject in need thereof about 170 mg to about 200 mg of dimethyl fumarate or monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle..."; para [0121], "One or more dosage forms can be administered, for example, 1x, 2x, 3x, 4x, 5x, 6x, or even more times per day”). Vaughn teaches the composition of claim 1(b), wherein two units comprising about 85 mg to about 100 mg of monomethyl fumarate are contemporaneously administered at each dosage (para [0014], "In another aspect, administration comprises contemporaneously administering two doses of about 85 mg to about 100 mg of dimethyl fumarate or monomethyl fumarate twice per day’).
Regarding claim 18, Vaughn teaches a pharmaceutical dosage form (abstract, "Described herein are pharmaceutical compositions comprising one or more fumarate esters... One embodiment is an oral delayed release pharmaceutical dosage form comprising a soft capsule encapsulating an immediate releasing liquid comprising one or more fumarate esters") comprising: about 85 mg to about 100 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle, wherein administration to a subject provides an effective dosage for the treatment of multiple sclerosis or psoriasis with a lower incidence of gastrointestinal side effects as compared to a 120 mg dose of dimethyl! fumarate (abstract, "... compositions and methods for treating multiple sclerosis subjects with the compositions. In particular, oral pharmaceutical compositions..."; para [0009], "In one aspect, the fumarate ester comprises dimethyl fumarate, monomethyl fumarate, a pro-drug of monomethyl fumarate, or a combination thereof... Another embodiment described herein is a pharmaceutical dosage form comprising a soft capsule and bout 85 mg to about 100 mg of one or more fumarate esters in an immediate releasing single-phase non-aqueous liquid vehicle..."; Banner teaches said composition and amount and therefore is reasonably understood the 85 mg to about 100 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle is capable of providing a lower incidence of gastrointestinal side effects as compared to a 120 mg dose of dimethyl furnarate), or (b) about 170 mg to about 200 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous fiquid vehicle, wherein administration to a subject provides an effective dosage for the treatment of multiple sclerosis or psoriasis with a lower incidence of gastrointestinal side effects as compared to a 240 mg dose of dimethyi fumarate (abstract, "... compositions and methods for treating multiple sclerosis subjects with the compositions. In particular, oral pharmaceutical compositions..."; para [0015], "Another embodiment described herein is a method for treating or reducing symptoms of multiple sclerosis in a subject comprising administering to a subject in need thereof about 170 mg to about 200 mg of dimethy! fumarate or monomethyl fumarate in an immediate releasing single-phase non- aqueous liquid vehicle..."; Banner teaches said composition and amount and therefore is reasonably understood the 170 mg to about 200 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle is capable of providing a lower incidence of gastrointestinal side effects as compared to a 240 mg dose of dimethyl fumarate).
Regarding claim 21, Vaughn teaches "Another embodiment described herein is a method for treating or reducing symptoms of multiple sclerosis in a subject comprising administering to a subject in need thereof about 170 mg to about 200 mg © of dimethyl fumarate or monomethy! fumarate in an immediate releasing single-phase non-aqueous liquid vehicle..."; para [0121], "One or more dosage forms can be administered, for example, 1x, 2x, 3x, 4x, 5x, 6x, or even more times per day").
Regarding claim 22, Vaughn teaches the dosage form of claim 18(b), wherein two dosage forms comprising about 85 mg to about 100 mg of monomethy! fumarate are contemporaneously administered at each dosage (para [0014], "In another aspect, administration comprises contemporaneously administering two doses of about 85 mg to about 100 mg of dimethyl fumarate or monomethyl fumarate twice per day”).
 Regarding claim 27,  Vaughn teaches the dosage form of claim 18, wherein the immediate releasing single-phase non-aqueous liquid vehicle comprises: (a) about 30% to about 35% by mass monomethyt fumarate; (b) about 20% to about 50% by mass mono- and di- glycerides; (c) about 0.75% to about 5% by mass polyviny! pyrrolidone; (d) about 2% to about 12% by mass polyoxyi 40 hydrogenated castor oil; and (e) about 1% to about 5% by mass lactic acid (claim 1, "A pharmaceutical dosage form comprising a soft capsule and bout 85 mg to about 100 mg of one or more fumarate esters in an immediate releasing single-phase non-aqueous liquid vehicle..."; claim 10, "The dosage form of claim 1, wherein the immediate releasing single-phase non-aqueous liquid vehicle comprises: (a) about 30% to about 35% by mass fumarate ester; (b) about 20% to about 50% by mass mono- and di-glycerides; (c) about 0.75% to about 5% by mass polyvinyl pyrrolidone; (e) about 2% to about 12% by mass polyoxy! 40 
Regarding claim 35, Vaughn teaches a method for treating or reducing symptoms of multiple sclerosis or psoriasis in a subject  comprising administering to a subject in need thereof one or more pharmaceutical dosage forms (abstract, "Described herein are pharmaceutical compositions comprising one or more fumarate esters... and compositions and methods for treating multiple sclerosis subjects with the compositions. In particular, oral pharmaceutical compositions comprising fumarate esters in liquid vehicles are described...”; para [0028], “The term "dosage form" as used herein refers to any pharmaceutical composition described herein in a form that can be administered to a subject. The dosage form used herein is for oral administration") comprising: (a) about 85 mg to about 100 mg of monomethy! fumarate in an immediate releasing single-phase nori-aqueous liquid vehicle, wherein administration to the subject provides an effective dosage for the treatmerit of multiple sclerosis or psoriasis with a lower incidence of gastrointestinal side effects as compared to a 120 mg dose of dimethyt fumarate (abstract, "... compositions and methods for treating multiple sclerosis subjects with the compositions, In particular, oral pharmaceutical compositions..."; para [0009], "In one aspect, the fumarate ester comprises dimethy! fumarate, monomethy! fumarate, a pro-drug of monomethyl fumarate, or a combination thereof... Another embodiment described herein is a pharmaceutical dosage form comprising a soft capsule and bout 85 mg to about 100 mg of one or more fumarate esters in an immediate releasing single-phase non-aqueous liquid vehicle..."; Banner teaches said composition and amount and therefore is reasonably understood the 85 mg to about 100 mg of monomethy! fumarate in an immediate releasing single-phase non-aqueous liquid vehicle is capable of providing a lower incidence of gastrointestinal side effects as compared to a 120 mg dose of dimethy! fumarate); or (b) about 170 mg to about 200 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle, wherein administration to the subject provides an effective dosage for the treatment of multiple sclerosis or psoriasis with a lower incidence of gastrointestinal side effects as compared to a 240 mg dose of dimethyl fumarate (abstract, "... compositions and methods for treating multiple sclerosis subjects with the compositions. In particular, oral pharmaceutical compositions..."; para [0015], "Another embodiment described herein is a method for treating or reducing symptoms of multiple sclerosis in a subject comprising administering to a subject in need thereof about 170 mg to about 200 mg of dimethyl fumarate or monomethyl fumarate in an immediate releasing single-phase non- aqueous liquid vehicle..."; Banner teaches said composition and amount and therefore is reasonably understood the 170 mg to about 200 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle is capable of providing a lower incidence of gastrointestinal side effects as compared to a 240 mg dose of dimethyl fumarate).
Regarding claim 37, Vaughn teaches the method of claim 35(b), wherein a single dosage from comprising about 170 mg to about 200 mg of monomethy! fumarate is administered at each dosage (para [0015], "Another embodiment described herein is a method for treating or reducing symptoms of multiple sclerosis in a subject comprising administering to a subject in need thereof about 170 mg to about 200 mg of dimethy! fumarate or monomethyl fumarate in an imm diate releasing single-phase non-aqueous liquid vehicle..."; para [0121], "One or more dosage forms can be administered, for example, 1x, 2x, 3x, 4x, 5x, 6x, or even more times per day"). 
Regarding claim 38, Vaughn teaches the method of claim 35(b), wherein two dosage forms comprising about 85 mg to about 100 mg of monomethy! fumarate is contemporaneously administered at each dosage (para [0014], "In another aspect, administration comprises contemporaneously administering two doses of about 85 mg to about 100 mg of dimethyl fumarate or monomethy! fumarate twice per day").
Regarding the limitations in claims 2, 5, 6, 8, 19, 22 , 23, 25, 39, 41 and 43  these are all functional limitations of the monomethyl fumarate composition in an immediate release single phase non-aqueous vehicle and these functional parameters will inherently be achieved upon treatment of a multiple sclerosis or psoriasis patient. Vaughn teaches the instantly claimed compositions administered to the instantly claimed patient population and at the instantly claimed concentrations, as such absence of evidence to the contrary, these properties of the composition to (i) decrease the incidence of gastrointestinal adverse event by at least 5% less than 120 mg dose or the incidence of vomiting and diarrhea to at least 5% less frequent than the 120 mg dose. (ii) Providing more rapid gastric emptying and transit to the subject’s duodenum as compares to a single larger dosage of the monomethyl fumarate (iii)  the subject experiences a Modified Overall Gastrointestinal Symptom Scale (MOGISS) score of s 4 for GI events earlier in treatment than would occur in treatment with dimethyl fumarate. (iv) the incidence of a gastrointestinal adverse event of at least moderate severity is at least 5% less frequent than the 240 mg dose of dimethyl fumarate. And the incidence of vomiting and diarrhea is at least 5%  less frequent than the 240 mg dose of dimethyI fumarate, would inherently be present in the composition taught by Vaughn and absence of evidence to the contrary, would occur upon administration of the composition of Vaughn to the same subject population as instantly claimed (multiple sclerosis or psoriasis patients). It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also noted that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims. 	In addition, it is also noted that “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such the instantly claimed physiological functions would be present in the composition taught by Vaughn  and would therefore elicit these effects whenever it is administered. 
Therefore the composition disclosed by Vaughn fully anticipates instant claims 1, 4-6,  18-19, 21-23, 25,  35,  37-39, 41 and 43.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8, 10, 12, 18-19, 21-23, 25, 27, 29, 35-39, 41 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Vaughn et al,(US 2017/0348270 A1 Referenced in IDS dated 03/09/2021 (hereinafter "Vaughn").
Instant claims are drawn to an oral pharmaceutical composition comprising:(a) about 85 mg to about 100 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle, wherein administration to a subject provides an effective dosage for the treatment of multiple sclerosis or psoriasis with a lower incidence of gastrointestinal side effects as compared to a 120 mg dose of dimethyl fumarate; or (b) about 170 mg to about 200 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle, wherein administration to a subject provides an effective dosage for the treatment of multiple sclerosis or psoriasis with a lower incidence of gastrointestinal side effects as compared to a 240 mg dose of dimethyl fumarate.
Regarding claims 1-2 and 4 Vaughn teaches a pharmaceutical composition (abstract, "Described herein are pharmaceutical compositions  comprising one or more fumarate esters... In particular, oral pharmaceutical compositions...") comprising: about 85 mg to about 100 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle, wherein administration to a subject provides an effective dosage for the treatment of multiple sclerosis or psoriasis with a lower incidence of  gastrointestinal side effects as compared to a 120 mg dose of dimethyl! fumarate (abstract, "... compositions and methods for treating multiple sclerosis subjects with the compositions. In particular, oral pharmaceutical compositions..."; para [0009], "In one aspect, the fumarate ester comprises dimethyl fumarate, monomethyl fumarate, a pro-drug of monomethyl fumarate, or a combination thereof... Another embodiment described herein is a pharmaceutical dosage form comprising a soft capsule and bout 85 mg to about 100 mg of one or more fumarate esters in an immediate releasing single-phase non-aqueous liquid vehicle..."; Banner teaches said composition and amount and therefore is reasonably understood the 85 mg to about 100 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle is capable of providing a lower incidence of gastrointestinal side effects as compared to a 120 mg dose of dimethyl fumarate), or (b) about 170 mg to about 200 mg of monomethy! fumarate in an immediate releasing single-phase non-aqueous liquid vehicle, wherein administration to a subject provides an effective dosage for the treatment of multiple sclerosis or psoriasis with a lower incidence of gastrointestinal side effects as compared to a 240 mg dose of dimethyl fumarate (abstract, "... compositions and methods for treating multiple sclerosis subjects with the compositions. In particular, oral pharmaceutical compositions..."; para [0015], "Another embodiment described herein is a method for treating or reducing symptoms of multiple sclerosis in a subject comprising administering to a subject in need thereof about 170 mg to about 200 mg of dimethyl fumarate or monomethy! fumarate in an immediate releasing single-phase non- aqueous liquid vehicle..."; Banner teaches said composition and amount and therefore is reasonably understood the 170 mg to about 200 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle is capable of providing a lower incidence of gastrointestinal side effects as compared to a 240 mg dose of dimethyl fumarate). Vaughn teaches the composition of claim 1(b), wherein a single unit comprising about 170 mg to about 200 mg of monomethyl fumarate is administered at each dosage (para [0015], "Another embodiment described herein is a method for treating or reducing symptoms of multiple sclerosis in a subject comprising administering to a subject in need thereof about 170 mg to about 200 mg of dimethyl fumarate or monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle..."; para [0121], "One or more dosage forms can be administered, for example, 1x, 2x, 3x, 4x, 5x, 6x, or even more times per day”). Vaughn teaches the composition of claim 1(b), wherein two units comprising about 85 mg to about 100 mg of monomethyl fumarate are contemporaneously administered at each dosage (para [0014], "In another aspect, administration comprises contemporaneously administering two doses of about 85 mg to about 100 mg of dimethyl fumarate or monomethyl fumarate twice per day’).
Regarding claim 18, Vaughn teaches a pharmaceutical dosage form (abstract, "Described herein are pharmaceutical compositions comprising one or more fumarate esters... One embodiment is an oral delayed release pharmaceutical dosage form comprising a soft capsule encapsulating an immediate releasing liquid comprising one or more fumarate esters") comprising: about 85 mg to about 100 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle, wherein administration to a subject provides an effective dosage for the treatment of multiple sclerosis or psoriasis with a lower incidence of gastrointestinal side effects as compared to a 120 mg dose of dimethyl! fumarate (abstract, "... compositions and methods for treating multiple sclerosis subjects with the compositions. In particular, oral pharmaceutical compositions..."; para [0009], "In one aspect, the fumarate ester comprises dimethyl fumarate, monomethyl fumarate, a pro-drug of monomethyl fumarate, or a combination thereof... Another embodiment described herein is a pharmaceutical dosage form comprising a soft capsule and bout 85 mg to about 100 mg of one or more fumarate esters in an immediate releasing single-phase non-aqueous liquid vehicle..."; Banner teaches said composition and amount and therefore is reasonably understood the 85 mg to about 100 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle is capable of providing a lower incidence of gastrointestinal side effects as compared to a 120 mg dose of dimethyl furnarate), or (b) about 170 mg to about 200 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous fiquid vehicle, wherein administration to a subject provides an effective dosage for the treatment of multiple sclerosis or psoriasis with a lower incidence of gastrointestinal side effects as compared to a 240 mg dose of dimethyi fumarate (abstract, "... compositions and methods for treating multiple sclerosis subjects with the compositions. In particular, oral pharmaceutical compositions..."; para [0015], "Another embodiment described herein is a method for treating or reducing symptoms of multiple sclerosis in a subject comprising administering to a subject in need thereof about 170 mg to about 200 mg of dimethy! fumarate or monomethyl fumarate in an immediate releasing single-phase non- aqueous liquid vehicle..."; Banner teaches said composition and amount and therefore is reasonably understood the 170 mg to about 200 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle is capable of providing a lower incidence of gastrointestinal side effects as compared to a 240 mg dose of dimethyl fumarate).
Regarding claim 21, Vaughn teaches "Another embodiment described herein is a method for treating or reducing symptoms of multiple sclerosis in a subject comprising administering to a subject in need thereof about 170 mg to about 200 mg © of dimethyl fumarate or monomethy! fumarate in an immediate releasing single-phase non-aqueous liquid vehicle..."; para [0121], "One or more dosage forms can be administered, for example, 1x, 2x, 3x, 4x, 5x, 6x, or even more times per day").
Regarding claim 22, Vaughn teaches the dosage form of claim 18(b), wherein two dosage forms comprising about 85 mg to about 100 mg of monomethy! fumarate are contemporaneously administered at each dosage (para [0014], "In another aspect, administration comprises contemporaneously administering two doses of about 85 mg to about 100 mg of dimethyl fumarate or monomethyl fumarate twice per day”).
 Regarding claim 27,  Vaughn teaches the dosage form of claim 18, wherein the immediate releasing single-phase non-aqueous liquid vehicle comprises: (a) about 30% to about 35% by mass monomethyt fumarate; (b) about 20% to about 50% by mass mono- and di- glycerides; (c) about 0.75% to about 5% by mass polyviny! pyrrolidone; (d) about 2% to about 12% by mass polyoxyi 40 hydrogenated castor oil; and (e) about 1% to about 5% by mass lactic acid (claim 1, "A pharmaceutical dosage form comprising a soft capsule and bout 85 mg to about 100 mg of one or more fumarate esters in an immediate releasing single-phase non-aqueous liquid vehicle..."; claim 10, "The dosage form of claim 1, wherein the immediate releasing single-phase non-aqueous liquid vehicle comprises: (a) about 30% to about 35% by mass fumarate ester; (b) about 20% to about 50% by mass mono- and di-glycerides; (c) about 0.75% to about 5% by mass polyvinyl pyrrolidone; (e) about 2% to about 12% by mass polyoxy! 40 
Regarding claim 35, Vaughn teaches a method for treating or reducing symptoms of multiple sclerosis or psoriasis in a subject  comprising administering to a subject in need thereof one or more pharmaceutical dosage forms (abstract, "Described herein are pharmaceutical compositions comprising one or more fumarate esters... and compositions and methods for treating multiple sclerosis subjects with the compositions. In particular, oral pharmaceutical compositions comprising fumarate esters in liquid vehicles are described...”; para [0028], “The term "dosage form" as used herein refers to any pharmaceutical composition described herein in a form that can be administered to a subject. The dosage form used herein is for oral administration") comprising: (a) about 85 mg to about 100 mg of monomethy! fumarate in an immediate releasing single-phase nori-aqueous liquid vehicle, wherein administration to the subject provides an effective dosage for the treatmerit of multiple sclerosis or psoriasis with a lower incidence of gastrointestinal side effects as compared to a 120 mg dose of dimethyt fumarate (abstract, "... compositions and methods for treating multiple sclerosis subjects with the compositions, In particular, oral pharmaceutical compositions..."; para [0009], "In one aspect, the fumarate ester comprises dimethy! fumarate, monomethy! fumarate, a pro-drug of monomethyl fumarate, or a combination thereof... Another embodiment described herein is a pharmaceutical dosage form comprising a soft capsule and bout 85 mg to about 100 mg of one or more fumarate esters in an immediate releasing single-phase non-aqueous liquid vehicle..."; Banner teaches said composition and amount and therefore is reasonably understood the 85 mg to about 100 mg of monomethy! fumarate in an immediate releasing single-phase non-aqueous liquid vehicle is capable of providing a lower incidence of gastrointestinal side effects as compared to a 120 mg dose of dimethy! fumarate); or (b) about 170 mg to about 200 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle, wherein administration to the subject provides an effective dosage for the treatment of multiple sclerosis or psoriasis with a lower incidence of gastrointestinal side effects as compared to a 240 mg dose of dimethyl fumarate (abstract, "... compositions and methods for treating multiple sclerosis subjects with the compositions. In particular, oral pharmaceutical compositions..."; para [0015], "Another embodiment described herein is a method for treating or reducing symptoms of multiple sclerosis in a subject comprising administering to a subject in need thereof about 170 mg to about 200 mg of dimethyl fumarate or monomethyl fumarate in an immediate releasing single-phase non- aqueous liquid vehicle..."; Banner teaches said composition and amount and therefore is reasonably understood the 170 mg to about 200 mg of monomethyl fumarate in an immediate releasing single-phase non-aqueous liquid vehicle is capable of providing a lower incidence of gastrointestinal side effects as compared to a 240 mg dose of dimethyl fumarate).
Regarding claim 37, Vaughn teaches the method of claim 35(b), wherein a single dosage from comprising about 170 mg to about 200 mg of monomethy! fumarate is administered at each dosage (para [0015], "Another embodiment described herein is a method for treating or reducing symptoms of multiple sclerosis in a subject comprising administering to a subject in need thereof about 170 mg to about 200 mg of dimethy! fumarate or monomethyl fumarate in an imm diate releasing single-phase non-aqueous liquid vehicle..."; para [0121], "One or more dosage forms can be administered, for example, 1x, 2x, 3x, 4x, 5x, 6x, or even more times per day"). 
Regarding claim 38, Vaughn teaches the method of claim 35(b), wherein two dosage forms comprising about 85 mg to about 100 mg of monomethy! fumarate is contemporaneously administered at each dosage (para [0014], "In another aspect, administration comprises contemporaneously administering two doses of about 85 mg to about 100 mg of dimethyl fumarate or monomethy! fumarate twice per day").
Regarding claim 36, Vaughn teaches the method of claim 35(a), but does not explicitly teach wherein a single dosage form comprising about 90 mg to about 100 mg of monomethyl fumarate is administered at each dosage. However, it would have been obvious to one of ordinary skill in the art to provide a single dosage form comprising about 90 mg to about 100 mg of monomethy! fumarate administered at each dosage by routine experimentation to optimize the therapeutic effect (para [0121], "One or more dosage forms can be administered, for example, 1x, 2x, 3x, 4x, 5x, 6x, or even more times per day"; para [0128], "In one embodiment, the pharmaceutical composition comprises a dose of... about 90 mg, about 95 mg, about 100 mg... of one or more fumarate esters. In one aspect, the fumarate ester is... monomethyl fumarate...").
Regarding the limitations in claims 2, 5, 6, 8, 19, 22 , 23, 25, 39, 41 and 43  these are all functional limitations of the monomethyl fumarate composition in an immediate release single phase non-aqueous vehicle and these functional parameters will inherently be achieved upon treatment of a multiple sclerosis or psoriasis patient. Vaughn teaches the instantly claimed compositions administered to the instantly claimed patient population and at the instantly claimed concentrations, as such absence of evidence to the contrary, these properties of the composition to (i) decrease the incidence of gastrointestinal adverse event by at least 5% less than 120 mg dose or the incidence of vomiting and diarrhea to at least 5% less frequent than the 120 mg dose. (ii) Providing more rapid gastric emptying and transit to the subject’s duodenum as compares to a single larger dosage of the monomethyl fumarate (iii)  the subject experiences a Modified Overall Gastrointestinal Symptom Scale (MOGISS) score of s 4 for GI events earlier in treatment than would occur in treatment with dimethyl fumarate. (iv) the incidence of a gastrointestinal adverse event of at least moderate severity is at least 5% less frequent than the 240 mg dose of dimethyl fumarate. And the incidence of vomiting and diarrhea is at least 5%  less frequent than the 240 mg dose of dimethyI fumarate, would inherently be present in the composition taught by Vaughn and absence of evidence to the contrary, would occur upon administration of the composition of Vaughn to the same subject population as instantly claimed (multiple sclerosis or psoriasis patients). It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also noted that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims. 	In addition, it is also noted that “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such the instantly claimed physiological functions would be present in the composition taught by Vaughn  and would therefore elicit these effects whenever it is administered.
Regarding claims 10-12 and 27-29 , Vaughn teaches the composition of claim 1, wherein the immediate releasing single-phase non-aqueous liquid vehicle comprises a mixture of mono- and di-glycerides, polyvinylpyrrolidone, polyoxyl 40 hydrogenated castor oil, and lactic acid (para [0008], "... the immediate releasing single-phase non-aqueous liquid vehicle comprises a mixture of mono- and di-glycerides, polyvinylpyrrolidone, polyoxyl 40 hydrogenated castor oil, and lactic acid..."). Vaughn teaches the composition of claim 1, wherein the composition is encapsulated in an enterically coated soft capsule (para [0008], "In another aspect, the composition is encapsulated in an enterically coated soft capsule”). Vaughn in addition teaches the composition,  wherein the soft capsule comprises a shell comprising: (a) about 20% to about 36% by weight of at least one film-forming polymer (para [0099], "Film forming polymer (e.g., gelatin)... 20-50%"); (c) about 15% to about 20% by weight of at least one plasticizer (para [0099], "... Plasticizer (e.g., glycero, sorbitol, combinations thereof)... 15-30%"); (e) about 20% to about 40% by weight of a solvent (para [0099], "... Solvent (e.g., water)... 20-40%..."); but does not teach (b) about 8% to about 20% by weight of at least one enteric, acid-insoluble polymer; (d) about 1% to about 5% by weight of at least one alkali-neutralizing agent; (f) about 1% to about 5% by weight of an opacifying agent; and (g)about 0.05% to about 1% by weight of at least one coloring agent. However, formulating an immediate release compositions with the excipients which are used in the composition for the specific properties it imparts on the composition is well known in the art as taught by Vaughn.  As such a person of ordinary skill in the art is provided with ample suggestions and motivations of the use of different excipients in the formulations and depending on the desired product it would have been prima facia obvious to a person of ordinary skill in the art to select appropriate agents at appropriate concentration and formulate the composition The differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains because it would have been prima facie obvious to the skilled artisan to try different types of excipients to achieve the desired properties in the composition.  Selection of excipients and the amounts to be used can be readily determined by one of ordinary skilled in the arts based upon experience and consideration of standard procedures and reference work in the field.  It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such ordinarily skilled artisan will be imbued with at least a reasonable expectation of success in producing the instantly claimed composition and its utility, especially in the absence of evidence to the contrary.
As such a person of ordinary skill in the art would be imbued with a reasonable expectation of success in treating all types of breast cancer with the instantly claimed compound, absence of evidence to the contrary. 

Conclusion
Claims 1-2, 4-6, 8, 10, 12, 18-19, 21-23, 25, 27, 29, 35-39, 41 and 43 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629